Case 2:20-mj-01257-JFM Document1 Filed 07/31/20 Page 1 of 2

 

 

 

 

Date of Arrest: 07/30
United States District Court
DISTRICT OF ARIZONA
UNITED STATES OF AMERICA, ) Magistrate Case No. QO-/2 S7M T
Plaintiff, ) . :
Vs. )} COMPLAINT FOR VIOLATION OF
Ancelmo AFONTES-Martinez ) . a
AKA: None Known )| Title 8, United States Code, Section 1326(a),
201906218 | enhanced by (b)(1) (Re-Entry After Removal),
YOB: 1978 | Felony :
Citizen of: Mexico )
Defendant )
| )
)

 

 

 

 

 

The undersigned complainant being duly sworn states:

COUNT |

That on or about July 30, 2020 Defendant Ancelmo AFONTES-Martinez, an alien, was
found in the United States at or near San Luis, Arizona, within the District of Arizona, after
having been previously denied admission, excluded, deported, and removed from the United
States to Mexico through the port of Nogales, Arizona, on or about April 24,2020. The
Secretary of the Department of Homeland Security not theretofore having consented to any
reapplication by the Defendant for admission into the United States, in violation of Title 8,
United States Code, Section 1326(a), enhanced by (b)(1) (Felony).

And the complainant further states that this complaint is based on the attached Statement
of Facts incorporated herein by reference. .

Reviewed by AASA ohn Balle
Gu. fr Sole Faller
LSD

Signature of Complainunt -

 

Christopher Bellezza

 

 

 

=~ Border Patro! Agent
! Sworn to before me and subscribed Telephon tealy orecr pent
.
July 31.2020 al - . Arizona
Date City and State

  
    

James F, Metcalf, United States Magistrate Judge
Name & Title of Judicial Officer ignature of Judicial Officer

-1-

 

 
Case 2:20-mj-01257-JFM Document1 Filed 07/31/20 Page 2 of 2

UNITED STATES OF AMERICA,

Vs,

Ancelmo AFONTES-Martinez
AKA: None Known -
201906218

STATEMENT OF FACTUAL BASIS

The complainant states that this complaint is based upon the statements of the apprehending
officers, that the Defendant was found and arrested on or about J uly 30, 2020, near San Luis,
Arizona. Questioning of the Defendant by agents revealed that the Defendant is a citizen of Mexico
and not in possession of valid documents allowing him to enter or remain in the United States.

By questioning the Defendant and through record checks, agents determined the Defendant was
first ordered removed at or near Tucson, Arizona on or about April 22, 2020.The Defendant has been
removed on one previous occasion, The Defendant was most recently removed on or about April 24,
2020, through the port of Nogales, Arizona, subsequent to a conviction in Maricopa County Superior
Court on or about November 05, 2019, for the crime of Taking Identity of Another, a felony.

Agents determined that on or about July 30, 2020, the Defendant re-entered the United
States without the Secretary of the Department of Homeland Security having consented to
_Teapplication by the Defendant for admission into the United States. .

To the best of my knowledge and belief, the following is a list of Border Patrol law enforcement
personnel present during interviews, statements and questioning of the Defendant in this matter from
initial contact through the writing of this document: Border Patrol Agent Kevin Leicht, Border Patrol
Agent Cesar Diaz, and Border Patrol Agent Edwin Hernandez.

To the best of my knowledge and belief, the following is a list of all Border Patrol law
enforcement personnel not already mentioned above who were present and/or took part in other parts
of this investigation (e.g., arrest, search, proactive investigation, surveillance. etc) from initial field
contact through the writing of this document: Border Patrol Agent Eduardo Martinez JR.

 

Naat Complainant
Sworn to before me and subscribed Tele phon ical ly

  

Date

July 31, 2020

 
 

ure of Judicial Officer

 
